An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Battaglia on 8/16/2022. Applicant agreed to a grammatical correction in claim 8.
The application has been amended as follows: 
In claim 8, line 2, -- is -- was inserted after “molecules”.
The following is an examiner’s statement of reasons for allowance: Applicant cites several references of interest. Colvin, Jr. et al. (USPN 6,330,464) teach an implantable optical measurement arrangement (Figures 14B + C, 16B) including analyte sensitive and reference/deterioration indicator compounds (column 3, lines 40 – 60 (particularly 45 – 50); column 15, line 27 – column 16, line 7; column 18, line 10 – column 19, line 19; column 19, line 55 – column 20, line 49). As detailed, the reference indicator will provide information on the deterioration responsive to a variety of factors, and thus will be affected by ROS-induced oxidation from the environment.  The indicator compounds are illuminated by corresponding light sources and the resulting emissions are detected by photodetectors with the resulting data analyzed to determine analyte concentrations while accounting for information from the reference/deterioration sensor channel (column 20, line 50 – column 21, line 15; column 21, lines 27 – 56; column 22, line 1 – 44). Examples of suitable sensing molecules are discussed with regard to the details of Figs 8 – 12. Although Colvin, Jr. et al. teach a variety of fluorescent compounds for use in the sensing arrangement (Figures 10 – 12), they do not particularly teach an indicator having the chemical structure as detailed in the claims 1/15/18 or 13/16/21, in combination with the other claimed elements or steps. Likewise, Van Antwerp et al. (USPN 6,002,954 at Figures 10 – 13) and Markle et al. (USPGPub 2008/0188725 at p. 12 – 17) teach examples of fluorescent compounds, but do not teach or suggest the claimed structures, in combination with the other claimed elements or steps.
As discussed in a telephone conversation on 16 August 2022, Examiner noted that the claims of the instant application were generally broader than those of the parent application, now USPN 10,827,962, such that a rejection under Obviousness-type Double Patenting would be appropriate. Applicant agreed to file a Terminal Disclaimer to address the proposed rejection and to permit the application to be allowed at this time.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791